DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants arguments filed 12/17/2021 with respect to the rejection(s) of the claims 1-7 and 15-20 are persuasive. Therefore, the rejection for these claims has been withdrawn and upon further consideration, a new ground(s) of rejection is presented for these claims

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bojan et al. (US Pat: 8175123) hereinafter Bojan  and further in view of Krauss et al. (US Pub: 20140064350 A1) hereinafter Krauss

As to claim 1    Bojan  teaches a method, comprising:
(Bojan [column 14] lines 1-14, Fig. 9A, Fig. 9B, Fig. 9c receive signal path of OFDM symbols,   FAP,  last arrival path, LAP and delay spread D mid are current measurements, measurements averaged over time and/or worst-case measurements. To place the FFT collection window 1012, a beginning of the collection window 1012 can be placed such that  channel estimates  are centered around the value D mid,)
providing a rounding operation on the [ ] to generate an adjustment value for adjusting a fast Fourier transform (FFT) window; (Bojan [column 13] lines 42-67, Fig. 9A, 9B, 9C, (73) Delay spread Dmid is placed relative to the FFT collection window 1012 and is determined by analyzing FAP, LAP and/or delay spread D.sub.mid is the distance between the beginning of the FFT collection window 1012 for the present OFDM symbol and the desired middle of the channel for the next OFDM symbol, and  offset is used to adjust the location of a FFT collection window 1012 of N samples (e.g., 4096 samples) between the present OFDM symbol and the next OFDM symbol i.e. a rounding operation) 
Bojan does not explicitly teach processing the estimated FAP, processed the estimated FAP,  determining a quantization error based on the processed estimated FAP; and summing the quantization error to the processed estimated FAP.
processed the estimated FAP (Krauss [0025] Fig. 2, first noise variance estimator 228 uses first channel response estimate H'0 to measure a noise variance on first receive path 202 and  second noise variance estimator 238 uses second channel response estimate H'1 to measure a noise variance on second receiver path 212 i.e., process estimated FAP)
(Krauss [0025] Fig. 2, first noise variance estimator 228 uses first channel response estimate H'0 to measure a noise variance on first receive path 202 and  second noise variance estimator 238 uses second channel response estimate H'1 to measure a noise variance on second receiver path 212 i.e., process estimated FAP)
 determining a quantization error based on the processed estimated FAP; (Krauss [0033][0034] Fig. 2, detection engine 260 utilizes equalizer 262 to generate an equalized received signal for each of the plurality of receiver paths estimated  by utilizing: (a) a received sample sequence and a channel response estimate for a receiver path with an assigned noise variance value equal to the lowest assigned noise variance value and)
and summing the quantization error to the processed estimated FAP. (Krauss [0034] [0036] Fig. 2,  detection engine 260 utilizes equalizer 262 to generate an equalized received signal for each of the plurality of receiver paths estimated  and detection engine 260 employs combiner  264 to add together all equalized (adjusted and/or unadjusted) received signals to provide an equalized combined  signal)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Krauss with the teaching of Bojan because Kraus teaches that equalized combined signal  would enable  performing the noise balancing utilizing the lowest assigned noise variance value. (Krauss [0037])
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 


As to claim 2 the combination of Bojan and Krauss  does not teach wherein the estimated FAP is determined by performing a moving sum operation.
Glazko teaches wherein the estimated FAP is determined by performing a moving sum operation  (Glazko [0009] [0039] [0046][0047] Fig. 1, Fig. 4,  Equation# 1,  the channel impulse response estimate of the communication channel can be derived based on the received pilot, the first arrival path (FAP) and the last arrival path (LAP) can be detected based on the channel impulse response estimation; detector 412 may detect the FAP and LAP based on the channel power profile i.e., the energy of all channel taps within a sliding window is first computed for different tap positions, where Ek is the energy of the channel taps within the sliding window at tap position k; SFAP(k) is a metric for FAP detection at tap position k, and  SLAP(k) is a metric for LAP detection at tap position k)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Glazko with the teaching of Bojan and Krauss because Glazko teaches that a channel estimator would perform processing at a lower rate in order to reduce computational complexity. (Glazko [0035])

As to claim 3 the combination of Bojan, Krauss and Glazko specifically Glazko teaches wherein the moving sum operation comprises a moving sum operation on a channel power delay profile (PDP). (Glazko [0055] if the sliding window length is smaller than the channel delay spread, then it may be possible to pick a middle channel path as a likely candidate for either FAP or LAP, furthermore, depending on the relative positions of the channel paths and/or their relative powers, this detection scheme with W=N/2 may detect different candidates for FAP and LAP)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Glazko with the teaching of Bojan and Krauss because Glazko teaches that a channel estimator would perform processing at a lower rate in order to reduce computational complexity. (Glazko [0035])

As to claim 4 the combination of Bojan, Krauss and Glazko specifically Glazko teaches wherein the moving sum operation comprises sliding a window of length W across the PDP and cumulatively summing values of the sliding windows, wherein VP is an integer. (Glazko [0042]Equation#1, sliding window width may be selected to be less than or equal to half of the length of the channel impulse response estimate, or W≤N/2,  channel impulse response estimate length is typically less than or equal to the guard interval, or N≤G, equation (1) essentially moves the sliding window in a circular fashion across the channel power profile and, for each tap position k, computes the energy of the W channel taps within the sliding window;  sliding window wraps around to the front of the channel power profile upon reaching the end of the channel power profile/W is an integer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Glazko with the teaching of Bojan and Krauss because Glazko teaches that a channel estimator would perform processing at a lower rate in order to reduce computational complexity. (Glazko [0035])


As to claim 5 the combination of Bojan, Krauss and Glazko specifically Glazko teaches further comprising obtaining the PDP by estimating a channel (Glazko [0027] [0038] Fig. 1, Fig. 4, a unit 410 receives the N channel taps for the channel impulse response estimate from channel estimator 318 and computes the square magnitude of each channel tap, Unit 410 provides a channel power profile containing N (filtered or unfiltered) square magnitude values for the N channel taps, a multiplier 422 multiplies the timing error with a gain, a summer 424 sums the output of multiplier 422 with the output of a delay unit 426 and provides the timing adjustment a detector 412 detects for the first arriving path (FAP) and the last arriving path (LAP) based on the channel power profile and provides the detected FAP and LAP)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Bojan, Krauss and further in view of Vercelj et al. (US Pub: 20070217525) hereinafter Vercelj

As to claim 6 the combination of Bojan and Krauss specifically Krauss teaches   wherein processing the estimated FAP comprises (Krauss [0025] Fig. 2, first noise variance estimator 228 uses first channel response estimate H'0 to measure a noise variance on first receive path 202 and  second noise variance estimator 238 uses second channel response estimate H'1 to measure a noise variance on second receiver path 212 i.e., process estimated FAP)

the combination of Bojan and Krauss does not explicitly teach subtracting a nonzero FAP offset from the estimated FAP to generate an intermediate adjustment value.
Vercelj teaches subtracting a nonzero FAP offset from the estimated FAP to generate an intermediate adjustment value. (Vercelj [0046] [0047][0048] Fig. 4, Fig. 7, when timing estimator has detected a change in symbol boundary and has calculated a timing offset less than zero, resulting change in the OFDM symbol boundary is captured by the OFDM sample counter, which is adjusted to reflect the offset the timing offset is subtracted  from the current OFDM sample counter value; actual midpoint between FAP and LAP is depicted at 702 and . desirable midpoint may be located at Dmid, i.e., intermediate midpoint value, depicted at 704/adjusted)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Vercelj with the teaching of Bojan and Krauss because Vercelj teaches that determining timing offset would allow to determine frequency offset. (Vercelj [0008])
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan ,Krauss, Vercelj  and further in view of Mukkavilli et al. (US Pub: 20070072621) hereinafter Mukka 
As to claim 7 the combination of Bojan ,Krauss, and Vercelj specifically Krauss teaches wherein processing the estimated FAP further comprises  (Krauss [0025] Fig. 2, first noise variance estimator 228 uses first channel response estimate H'0 to measure a noise variance on first receive path 202 and  second noise variance estimator 238 uses second channel response estimate H'1 to measure a noise variance on second receiver path 212 i.e., process estimated FAP)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Krauss with the teaching of Bojan because Kraus teaches that equalized combined signal  would enable  performing the noise balancing utilizing the lowest assigned noise variance value. (Krauss [0037])
the combination of Bojan ,Krauss, and Vercelj does not teach intermediate adjustment value, 
Vrcelj teaches amplifying the intermediate adjustment value (Vercelj [0046] [0047][0048] Fig. 4, Fig. 7, when timing estimator has detected a change in symbol boundary and has calculated a timing offset less than zero, resulting change in the OFDM symbol boundary is captured by the OFDM sample counter, which is adjusted to reflect the offset the timing offset is subtracted  from the current OFDM sample counter value; actual midpoint between FAP and LAP is depicted at 702 and . desirable midpoint may be located at Dmid, i.e., intermediate midpoint value, depicted at 704/adjusted)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Vrcelj with the teaching 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan, Krauss, and further in view of Craven et al. (US Pub: 20040125003 A1) hereinafter Craven

As to claim 15. Bojan teaches estimate a first arrival path (FAP); (Bojan [column 14] lines 1-14, Fig. 9A, Fig. 9B, Fig. 9c receive signal path of OFDM symbols,   FAP,  last arrival path, LAP and delay spread D mid are current measurements, measurements averaged over time and/or worst-case measurements. To place the FFT collection window 1012, a beginning of the collection window 1012 can be placed such that  channel estimates  are centered around the value D mid,)
a processor configured to process the estimated FAP; (Krauss [0025] Fig. 2, first noise variance estimator 228 uses first channel response estimate H'0 to measure a noise variance on first receive path 202 and  second noise variance estimator 238 uses second channel response estimate H'1 to measure a noise variance on second receiver path 212 i.e., process estimated FAP)
a rounding processor configured to perform a rounding operation on the [ ] to generate an adjustment value for adjusting a fast Fourier transform (FFT) window; (Bojan [column 13] lines 42-67, Fig. 9A, 9B, 9C, (73) Delay spread Dmid is placed relative to the FFT collection window 1012 and is determined by analyzing FAP, LAP and/or delay spread D.sub.mid is the distance between the beginning of the FFT collection window 1012 for the present OFDM symbol and the desired middle of the channel for the next OFDM symbol, and  offset is used to adjust the location of a FFT collection window 1012 of N samples (e.g., 4096 samples) between the present OFDM symbol and the next OFDM symbol i.e. a rounding operation) 
Bojan does not teach processed the estimated FAP, processed the estimated FAP, processed the estimated FAP, an apparatus, comprising: a moving sum processor configured to, a quantization error compensation processor configured to determine a quantization error based on the processed estimated FAP; and an adder configured to sum the quantization error to the processed estimated FAP.  
Krauss teaches  processed the estimated FAP (Krauss [0025] Fig. 2, first noise variance estimator 228 uses first channel response estimate H'0 to measure a noise variance on first receive path 202 and  second noise variance estimator 238 uses second channel response estimate H'1 to measure a noise variance on second receiver path 212 i.e., process estimated FAP)
based on the processed estimated FAP; (Krauss [0025] Fig. 2, first noise variance estimator 228 uses first channel response estimate H'0 to measure a noise variance on first receive path 202 and  second noise variance estimator 238 uses second channel response estimate H'1 to measure a noise variance on second receiver path 212 i.e., process estimated FAP)
to the processed estimated FAP (Krauss [0025] Fig. 2, first noise variance estimator 228 uses first channel response estimate H'0 to measure a noise variance on first receive path 202 and  second noise variance estimator 238 uses second channel response estimate H'1 to measure a noise variance on second receiver path 212 i.e., process estimated FAP)

Craven teaches an apparatus, comprising: a moving sum processor configured to(Craven [0404] Fig. 24a,  moving summing nodes handling signals quantized to a step size G from before to after an quantizer with step size G or vice-versa)
a quantization error compensation processor configured to determine a quantization error  (Craven [0312] [0315] Fig. 20b, a superior technique that can make such errors much less perceptible is to combine the rounding process prior to the encoder with an adaptive noise shaping, the quantization noise error produced by the rounding operation can then be shaped spectrally so that quantization noise spectrum follows the shape of or lies under the auditory masking threshold curve for the audio signal at that moment)
and an adder configured to sum the quantization error(Craven [0404] Fig. 24a,  moving summing nodes handling signals quantized to a step size G from before to after an quantizer with step size G or vice-versa)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Craven with the teaching of Bojan and Krauss because Craven teaches that adaptive rounding at the input can be used to reduce the data rate used for transmission in louder passages. (Craven [0314])

s 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan, Krauss, Craven  and Vercelj

As to claim 16. The combination of Bojan, Krauss and Craven specifically Craven teaches  wherein the moving sum processor is further configured to (Craven [0404] Fig. 24a,  moving summing nodes handling signals quantized to a step size G from before to after an quantizer with step size G or vice-versa) by performing a moving sum operation.  (Craven [0404] Fig. 24a, moving summing nodes handling signals quantized to a step size G from before to after an quantizer with step size G or vice-versa)
the combination of Bojan, Krauss and Craven does not teach estimate the FAP 
 Vrcelj teaches estimate the FAP (Vrcelj [0041] an algorithm picks the last position of an accumulated energy curve, since this generally corresponds to first arriving path (FAP) of the channel, and achieved by considering a convex combination of the running energy sum and a local finite difference of order ND, once the location of the FAP is located in the 2048-long shifted channel estimate)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Vercelj with the teaching of Bojan, Krauss and Craven because Vercelj teaches that determining timing offset would allow to determine frequency offset. (Vercelj [0008])
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan, Krauss, Craven, Vercelj and Glazko

As to claim 17 the combination of Bojan, Krauss, Craven and Vrcelj  does not teach  wherein the moving sum processor is further configured to perform a moving sum operation on a channel power delay profile (PDP). 
Glazko teaches wherein the moving sum processor is further configured to perform a moving sum operation on a channel power delay profile (PDP).  (Glazko [0042] sliding window width may be selected to be less than or equal to half of the length of the channel impulse response estimate, or W≤N/2, the guard interval is typically selected to be greater than the channel delay  spread in order to avoid ISI and I channel impulse response estimate length is typically less than or equal to the guard interval, or N≤G, equation (1) essentially moves the sliding window in a circular fashion across the channel power profile and, for each tap position k, computes  i.e. moving sum, the energy of the W channel taps within the sliding window, sliding window wraps around to the front of the channel power profile upon reaching the end of the channel power profile; i.e., delay spread with  power profile )
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Glazko with the teaching of Bojan, Krauss, Craven and Vrcelj because Glazko teaches that a channel estimator would perform processing at a lower rate in order to reduce computational complexity. (Glazko [0035])

As to claim 18. the combination of Bojan, Krauss, Craven, Vrcelj and Glazko specifically Glazko teaches wherein the moving sum processor is further configured to slide a window of length W across the PDP and cumulatively sum values in the sliding (Glazko [0042] sliding window width may be selected to be less than or equal to half of the length of the channel impulse response estimate, or W≤N/2, the guard interval is typically selected to be greater than the channel delay  spread in order to avoid ISI and I channel impulse response estimate length is typically less than or equal to the guard interval, or N≤G, equation (1) essentially moves the sliding window in a circular fashion across the channel power profile and, for each tap position k, computes  i.e. moving sum, the energy of the W channel taps within the sliding window, sliding window wraps around to the front of the channel power profile upon reaching the end of the channel power profile; i.e., delay spread with  power profile,  )
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Glazko with the teaching of Bojan, Krauss, Craven and Vrcelj because Glazko teaches that a channel estimator would perform processing at a lower rate in order to reduce computational complexity. (Glazko [0035])

As to claim 19 the combination of Bojan, Krauss, Craven, Vrcelj and Glazko teaches further comprising a channel estimation processor configured to obtain the PDP by estimating a channel.  (Glazko [0054] [0058] Fig. 5D ambiguity in the FAP and LAP detection may be resolved by exploiting the relationship between the start of the FFT window (which is indicated by the FFT Start pointer) and the resulting channel delay profile the locations of the FAP and LAP in the channel impulse response estimate are dependent on (1) the propagation delays for the FAP and LAP and (2) the placement of the FFT window)

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Glazko with the teaching of Bojan, Krauss, Craven and Vrcelj because Glazko teaches that a channel estimator would perform processing at a lower rate in order to reduce computational complexity. (Glazko [0035])

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan, Krauss, Vercelj and further in view of Kaikkonen et al. (US Pub; 20070030838 A1) hereinafter Kaikko

As to claim 20 the combination of Bojan, Krauss does not teach further comprising: a subtractor configured to subtract a nonzero FAP offset from the estimated FAP to generate an intermediate adjustment value, and an amplifier configured to amplify the intermediate adjustment value.
Vrcelj teaches further comprising: a subtractor configured to subtract a nonzero FAP offset from the estimated FAP to generate an intermediate adjustment value (Vrcelj [0046] [0047][0048] Fig. 4, Fig. 7, when timing estimator has detected a change in symbol boundary and has calculated a timing offset less than zero, resulting change in the OFDM symbol boundary is captured by the OFDM sample counter, which is adjusted to reflect the offset the timing offset is subtracted  from the current OFDM sample counter value; actual midpoint between FAP and LAP is depicted at 702 and . desirable midpoint may be located at Dmid, i.e., intermediate midpoint value, depicted at 704/adjusted)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Vercelj with the teaching of Bojan, Krauss because Vercelj teaches that determining timing offset would allow to determine frequency offset. (Vercelj [0008])
the combination of Bojan, Krauss and Vrcelj does not teach ; and an amplifier configured to amplify the intermediate adjustment value.
Kaikko teaches and an amplifier configured to amplify the intermediate adjustment value. (Kaikkonen [0054][0055] [0056]  control information (e.g., allowed power window parameters) comprises allowed power window size PW size, i.e., a range or a size of the allowed power window, e.g., expressed as .+-.number of dB from a midpoint, an allowed power window size adjustment  (step size) PW size ad indicating an allowed power window increase)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kaikko  with the teaching of Bojan, Krauss  and Vrcelj  because Kaikko teaches that indicating the amount by the allowed power window location can be increased during the transmission gap would allow to define total change which could be defined according to the control information and a transmission gap length dependent coefficient/factor/scaling. (Kaikko [0054])

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413